Citation Nr: 1014092	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  07-27 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression as a result of Department of Veterans Affairs 
medical treatment provided in December 2004.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to March 
1971.  His DD Form 214 reflects multiple periods of time 
lost, resulting in total active service of approximately 5 
months.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied entitlement to compensation 
under 38 U.S.C. § 1151 for depression.

In February 2010, a travel board hearing was held before the 
undersigned Veterans Law Judge.  

The issue of entitlement to service connection for depression 
based on an in-service personal assault has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it and it is referred to the AOJ for 
appropriate action.   

The Board observes that although the claim decided herein and 
the claim referred involve the same disorder, they constitute 
separate claims in that the Veteran is seeking two distinct 
benefits rather than asserting multiple theories for the same 
benefit (i.e., service connection).  Unlike claims for 
service connection, which rest on a disability having been 
incurred in or aggravated by service, a claim for 
compensation under 38 U.S.C.A. § 1151 generally rests on a 
disability having been found to be the result of VA medical 
treatment provided certain causation requirements are met.  
See 38 C.F.R. §§ 3.303, 3.361 (2009).  Therefore, the Board 
finds that it may proceed with the 38 U.S.C.A. § 1151 claim 
while also referring a claim of entitlement to service 
connection for depression.  



FINDINGS OF FACT

1.  The Veteran was admitted to the VA domiciliary on 
December 7, 1994 for homelessness and for a history of 
polysubstance abuse, alcohol abuse and depression.  He 
refused a drug treatment program and was discharged irregular 
on December 15, 1994.

2.  Even assuming, without conceding, that the Veteran 
suffered additional disability (worsening depression) 
following the December 1994 VA treatment, the preponderance 
of the evidence is against finding that increased depression 
was caused by VA treatment and that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
depression as a result of VA treatment in December 1994 are 
not met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2005 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  The RO did not provide the Veteran notice of how 
disability ratings and effective dates are determined, but 
that omission was not prejudicial because the preponderance 
of the evidence is against the claim.  

Under VCAA, VA also has a duty to assist the Veteran in the 
development of a claim.  This includes assisting with 
procuring relevant records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The claims file contains VA medical center records and 
various private medical records.  Information in the claims 
files indicates that the Veteran was awarded Supplemental 
Security Income (SSI) benefits from the Social Security 
Administration in approximately August 1995.  On review, 
complete Social Security records were not obtained.  

VA has an obligation to secure Social Security Administration 
records if there is a reasonable possibility that the records 
would help to substantiate the Veteran's claim.  Golz v. 
Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010).  
Entitlement to SSI benefits is based on whether an individual 
meets certain income and age/disability requirements.  The 
Veteran has not asserted, however, nor is there any reason to 
believe, that records pertaining to his SSI claim would be 
relevant to the question of actual and/or proximate causation 
in his 38 U.S.C.A. § 1151 claim.  To the extent SSI records 
contain information regarding the level of disability, the 
Board observes that the claims file already contains the July 
1995 private Comprehensive Psychological Assessment that was 
used in determining the Veteran's eligibility for Social 
Security programs.  

The duty to assist is limited to specifically identified 
documents that by their nature would be facially relevant and 
material to the claim and that there is no duty to conduct a 
fishing expedition.  Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992).  Under the circumstances of this case, a remand 
to request additional SSI records, if any, would serve no 
useful purpose and is not required.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Board also acknowledges that the Veteran has not been 
provided a VA examination in connection with his claim for 
compensation pursuant to 38 U.S.C.A. § 1151.  As discussed 
below, competent evidence does not establish additional 
disability as a result of VA treatment and even if so, that 
the proximate cause was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing medical treatment.  Thus, the 
requirements for a VA examination are not met.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  38 C.F.R. § 3.159(c).  

II. Factual Background

Review of VA records shows that the Veteran was a resident at 
the VA domiciliary from approximately April 1989 to March 
1993.  He was admitted with a long history of polydrug abuse.  

VA general medical examination in February 1993 included a 
diagnosis of depression.  A March 1993 social and industrial 
survey included diagnostic impressions of antisocial 
personality and obsessive compulsive disorders.  

The Veteran underwent a VA psychiatric examination in April 
1993.  He reported that he left the domiciliary after four 
years to take care of a sick friend.  The examiner noted that 
the Veteran was being actively treated with medication and 
that it must do some good since his mood was not currently 
depressed.  Diagnoses included a history of depression, under 
treatment.
 
The Veteran returned to the domiciliary for a second 
admission in September 1993.  Psychology assessment at that 
time indicated that he scored in the severely depressed range 
on the Beck Depression Inventory.  During his stay, he was 
seen by a psychiatrist, Dr. G.  Psychological testing 
indicated severe obsessive-compulsive traits and a 
combination of anxiety and depression.  He requested 
discharge in April 1994 to go live with a friend.  

The Veteran returned to the domiciliary in December 1994.  A 
nursing note dated December 8, 1994 documents the Veteran's 
reports that he was in a "real bad space" and was "not 
making it out there."  He reported that his granddaughter 
died and that he was not coping well at all.  Social work 
assessment dated December 13, 1994 indicates that the Veteran 
had relapsed and in light of this, consideration should be 
given to a dual diagnosis program but that decision was 
deferred to the addiction therapist.  

A note by Dr. G. dated December 14, 1994 indicates that the 
Veteran was doing well last May, but then quit his 
medications and started "using."  The psychiatrist 
indicated that Doxepin would be restarted.  Subsequent note 
by the addiction therapist indicates that the Veteran needed 
to be referred to an alcohol and drug treatment program so he 
could learn about his addiction.  It was noted that they 
would be enabling the Veteran by allowing him to return and 
"call his own shots."  

A nursing note by D. A. dated December 15, 1994 documents the 
Veteran's statement that if he had to go through an alcohol 
program he would just pack up and leave.  He started 
expressing how depressed he felt and that this was the 
problem he needed to work on.  He indicated some suicidal 
ideation and the nurse explained that this sort of thinking 
would get him admitted to the infirmary and possibly a trip 
to Roseburg.  When asked if he felt like he needed to be 
admitted to the infirmary, he answered "probably".  The 
nurse escorted the Veteran to the infirmary and went to get 
his chart.  She noted that in the meantime, the Veteran met 
Dr. G. in the infirmary hallway and had some sort of verbal 
interaction.  The Veteran returned to the office about 15 
minutes later and stated "I'm getting the hell out of here 
I'm packing my things and I'm just leaving.  I don't care 
what anybody thinks, I am depressed and it ain't getting any 
better."  The Veteran was calmed down and escorted back to 
the infirmary, but subsequently left.  

A December 15, 1994 note from the Chief of Staff, Dr. M. K., 
indicates he was informed of the situation as described in 
the progress notes.  He stated that a full scale search would 
most likely be of no value as the Veteran obviously packed 
out and made the decision to leave in a quite rational manner 
for him.  

A December 16, 1994 note from Dr. G. indicates that the 
Veteran was seen in the infirmary hallway and asserted that 
he would refuse drug treatment and was upset with this 
suggestion.  The appellant wanted to present himself as 
"confused and mixed up," and Dr. G. reminded him this was 
not the case during their previous discussion.  The Veteran 
was offered lodging in the infirmary but packed up and turned 
in his keys and left.  Dr. G. noted that the Veteran was not 
dangerous to self or others on the basis of mental or 
emotional illness and could provide for his needs.

The discharge summary indicates admission dates of December 7 
and December 8, 1994 for homelessness and for a history of 
polysubstance abuse and depression.  It was noted that the 
Veteran was only in the domiciliary a week and refused an 
alcohol and drug treatment program.  He was discharged 
irregular on December 15, 1994.  

The Veteran underwent a private psychological evaluation in 
January 1995.  Previous psychiatric testing was discussed.  
The Veteran reported that he had not received treatment for 
his depression or addiction since the examiner last met with 
him in August 1994, other than the seven days he spent at the 
VA domiciliary in December 1994.  He maintained that he left 
there because he was "acting weird" and they wanted to send 
him to the VA hospital.  He further reported that he received 
"conflicting information" from his psychiatrist so he left.  
The examiner noted that the Veteran's condition remained 
unchanged since the last meeting in August 1994.  The 
Veteran, however, reported that his symptomatology might be a 
little worse than when he was last seen.  Diagnostic 
impressions included depressive disorder, not otherwise 
specified.

The Veteran underwent a Comprehensive Psychological 
Assessment in July 1995, conducted by a private psychologist, 
E. P., Ph.D.  The Veteran's history, objective findings, and 
test results were discussed.  The diagnoses included a 
depressive disorder not otherwise specified, alcohol 
dependence, amphetamine dependence, and psychoactive 
substance abuse not otherwise specified.
 
The Veteran underwent a VA psychiatric examination in 
December 1995.  He reported various complaints including 
depression.  He indicated that he had no energy and felt 
hopeless.  The diagnoses included depression, alcohol 
dependence, and amphetamine dependence.   

The Veteran underwent a VA PTSD examination in January 1996.  
Extensive history was documented.  It was noted that he 
appeared at the domiciliary in December 1994 stating that he 
was depressed; some observers viewed him as such, others did 
not.  After being in the domiciliary for about a week, the 
Veteran left in a huff because his treatment team required 
him to enter a drug treatment program.  The examiner 
discussed the Veteran's case in detail and noted his belief 
that the Veteran has in the past had some degree of 
depression or at least considerable dysthymia.  It was noted 
that his lifestyle would both predict and produce this.  One 
counselor indicated that the Veteran's depression begins 
after he is frustrated in some regard and will drink or use 
drugs, after which he becomes depressed at the end of the 
sequence.  The examiner noted a history of recurrent 
diagnosis of recurrent depression, but indicated that the 
Veteran was not depressed at that time and he could not 
personally confirm this diagnosis.  

VA records dated from approximately April 1997 to July 2005 
contain intermittent references to depression.  

III. Laws and Regulations

The Veteran's claim for benefits pursuant to 38 U.S.C.A. 
§ 1151 was filed in May 2005 and the amended version of the 
statute is for application.  In pertinent part, this statute 
provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of a veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the Veteran; and, the proximate cause 
of the disability was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or was the 
result of an event not reasonably foreseeable.  38 U.S.C.A. 
§ 1151.

To determine whether a veteran has additional disability, VA 
compares the condition immediately before the beginning of 
the hospital care, medical or surgical treatment, 
examination, training and rehabilitation services, or 
compensated work therapy program upon which the claim is 
based to the condition after such care, treatment, 
examination, services, or program has stopped.  38 C.F.R. 
§ 3.361(b).  

Claims based on additional disability due to medical 
treatment must meet certain causation requirements.  See 
38 C.F.R. § 3.361(c), (d).  

To establish causation, the evidence must show that the 
medical treatment resulted in the additional disability.  
Merely showing that a veteran received treatment and has an 
additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Additional disability caused by a veteran's 
failure to follow properly given medical instructions is not 
caused by medical treatment.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing medical treatment proximately caused 
the additional disability, it must be shown that the medical 
treatment caused the additional disability; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
medical treatment without the veteran's informed consent.  38 
C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV. Analysis

The Veteran contends that he is entitled to compensation 
pursuant to 38 U.S.C.A. § 1151 for depression as a result of 
VA treatment in December 1994.  In his May 2005 claim, he 
stated that he had recently become aware that he had been 
severely depressed for a very long time and after careful 
consideration, felt his depression was a direct result of the 
manner and circumstance of his discharge from the domiciliary 
in December 1994.  

In an April 2006 statement, the Veteran requested that VA re-
evaluate its decision based on chart records of Nurse D. A. 
and Dr. M. K. dated December 15, 1994; and the comprehensive 
assessment by Dr. E. P.  

In his August 2007 Form 9, the Veteran indicated that his 
previous depression was made worse by Dr. G.'s threat to have 
him barred from VA care for the rest of his life.  He 
reported that he left the VA out of fear and withdrew to his 
trailer where he lived the life of a hermit.  He argues that 
his depression was made significantly worse by Dr. G's 
actions and statements.  

At the February 2010 hearing, the representative argued that 
the Veteran had a verbal interaction with Dr. G. and that the 
doctor's words sent him into a tailspin causing him to leave 
the facility and not undergo the treatment he so badly 
needed.  The Veteran testified that Dr. G. told him if he 
went to the psychiatric unit in Roseburg that he would use 
his power and take away all the Veteran's VA medical rights.  

At the outset, the Board has considered the Veteran's reports 
that during his December 1994 admission, he was threatened by 
Dr. G.  On review, however, the evidence preponderates 
against the Veteran's statements.  That is, although the note 
authored by Nurse D. A. documents a verbal interaction 
between the Veteran and Dr. G., the subsequent note by Dr. G. 
indicates the exchange was over whether the Veteran would 
attend a treatment program.  Moreover, there is no indication 
in any document that the Veteran was threatened in any 
manner, and he has offered no independent corroborating 
evidence that he was threatened by any staff member.  Review 
of the various medical records shows many inconsistencies in 
the Veteran's reported history, and the Board simply does not 
find his allegations against Dr. G. credible.  

In determining whether the Veteran suffered additional 
disability due to his December 1994 treatment, VA records 
include diagnoses of depression prior to and following the 
treatment in question.  

The Board acknowledges the Veteran's reports of increased 
depression following his December 1994 irregular discharge 
from the domiciliary.  The Veteran is competent to report his 
experiences and symptoms during and following his admission.  
See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) 
(appellant competent to testify regarding symptoms capable of 
lay observation).  He is not, however, competent to render a 
medical diagnosis or etiology opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992).  The Board 
further notes that the January 1995 psychologist indicated 
the Veteran's condition remained unchanged since August 1994.  
This statement is considered probative and clearly weighs 
against the statements provided by the Veteran.

Even assuming, without conceding, that there was additional 
disability (worsening depression) following the December 1994 
treatment, there is absolutely no competent evidence that the 
causation requirements are met.  See 38 C.F.R. § 3.361(c), 
(d).  That is, the record does not establish that the 
December 1994 VA treatment actually caused the additional 
disability and that there was fault or negligence on the part 
of VA.  

The Board has considered the Veteran's arguments that VA's 
actions prevented him from obtaining the treatment he needed.  
On review, the Veteran was on his third domiciliary admission 
and as discussed above, records contemporaneous to the 
admission indicate that the providers felt he needed to 
attend a substance abuse program, but he disagreed and 
voluntarily left.  The treatment records prepared both before 
and after his admission show an extensive history of 
polysubstance abuse.  Hence, the evidence undeniably shows 
that the Veteran chose to defy the medical recommendations of 
the psychiatric staff to undergo substance abuse treatment.  
See 38 C.F.R. § 3.361(c)(3).  While the Veteran has the right 
to consent to treatment, his decision not to consent does not 
equate to a finding of negligence by VA.  The Board further 
observes that medical records show the Veteran had numerous 
life and financial stressors following the December 1994 
discharge that were contributing to his variously diagnosed 
psychiatric and personality disorders.  Simply put, there is 
no competent and credible evidence showing that the 
appellant's increased depression was caused by VA treatment 
or that there was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA

The Veteran does not contend, and it is not raised by the 
record, that the claimed additional disability was an event 
not reasonably foreseeable or that treatment was rendered 
without informed consent.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim and the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 3.102.  Hence, 
the claim is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
depression as a result of VA medical treatment in December 
1994 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


